 Case: 1:17-md-02804-DAP Doc #: 2612 Filed: 09/16/19 1 of 4. PageID #: 414427




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


IN RE NATIONAL PRESCRIPTION                    MDL 2804

OPIATE LITIGATION                              Case No. 17-md-2804

This document relates to:                      Hon. Dan Aaron Polster

Track One Cases




                STIPULATION AND ORDER SEVERING DEFENDANTS
                PURDUE PHARMA L.P., PURDUE PHARMA INC., AND
                    THE PURDUE FREDERICK COMPANY INC.

       WHEREAS, pursuant to the Court’s request that “in order to hold a manageable trial, the

number of claims and Defendants must be substantially reduced before the beginning of trial,”

ECF No. 1598 at 1-2, on July 31, 2019, Plaintiffs filed a Motion to Sever Defendants and to

Extend the Deadline to Respond to Noramco, Inc.’s Motion for Judgment on the Pleadings Or, in

the Alternative, Summary Judgment, ECF No. 2099.

       WHEREAS, through that motion, Plaintiffs sought to sever Defendants Anda, Inc.;

Discount Drug Mart, Inc.; HBC Service Company; H.D. Smith, LLC; Noramco, Inc.;

Prescription Supply, Inc.; Rite Aid Corporation; and Walmart Inc. fka Wal-Mart Stores, Inc.

from the pending trial of the Track One Defendants.

       WHEREAS, on August 15, 2019, the Court granted Plaintiffs’ motion. See Opinion &

Order, ECF No. 2399.




                                               1
  Case: 1:17-md-02804-DAP Doc #: 2612 Filed: 09/16/19 2 of 4. PageID #: 414428



        WHEREAS, since that time, Defendants Purdue Pharma L.P., Purdue Pharma Inc., and

The Purdue Frederick Company Inc. (the “Purdue Defendants”) have entered into settlement

negotiations with Plaintiffs and have indicated an intent to file a petition for bankruptcy.

        WHEREAS, under 11 U.S.C. § 362(a)(1), when a party files a petition for bankruptcy,

“the commencement or continuation . . . of a judicial, administrative, or other action or

proceeding against the debtor that was or could have been commenced before the

commencement of the case under this title, or to recover a claim against the debtor that arose

before the commencement of the case under this title 11 U.S.C. judicial proceedings are

automatically stayed.”

        WHEREAS, Plaintiffs and the Purdue Defendants have conferred regarding severing the

Purdue Defendants from the Track One trial.

        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by counsel

for the parties listed below, that:

        Defendants Purdue Pharma L.P., Purdue Pharma Inc., and The Purdue Frederick

Company Inc. are hereby severed from the Track One trial scheduled for October 21, 2019 in the

above-captioned action.



Dated: September 16, 2019                     Respectfully submitted,


                                              s/Paul J. Hanly, Jr.
                                              Paul J. Hanly, Jr.
                                              SIMMONS HANLY CONROY
                                              112 Madison Avenue, 7th Floor
                                              New York, NY 10016
                                              (212) 784-6400
                                              (212) 213-5949 (fax)
                                              phanly@simmonsfirm.com



                                                  2
Case: 1:17-md-02804-DAP Doc #: 2612 Filed: 09/16/19 3 of 4. PageID #: 414429



                                  Joseph F. Rice
                                  MOTLEY RICE LLC
                                  28 Bridgeside Blvd.
                                  Mt. Pleasant, SC 29464
                                  (843) 216-9000
                                  (843) 216-9290 (Fax)
                                  jrice@motleyrice.com

                                  Paul T. Farrell, Jr., Esq.
                                  GREENE KETCHUM, LLP
                                  419 Eleventh Street
                                  Huntington, WV 25701
                                  (304) 525-9115
                                  (800) 479-0053
                                  (304) 529-3284 (Fax)
                                  paul@greeneketchum.com

                                  Plaintiffs’ Co-Lead Counsel

                                  Peter H. Weinberger (0022076)
                                  SPANGENBERG SHIBLEY & LIBER
                                  1001 Lakeside Avenue East, Suite 1700
                                  Cleveland, OH 44114
                                  (216) 696-3232
                                  (216) 696-3924 (Fax)
                                  pweinberger@spanglaw.com

                                  Plaintiffs’ Liaison Counsel

                                  Hunter J. Shkolnik
                                  NAPOLI SHKOLNIK
                                  360 Lexington Ave., 11th Floor
                                  New York, NY 10017
                                  (212) 397-1000
                                  (646) 843-7603 (Fax)
                                  hunter@napolilaw.com

                                  Counsel for Plaintiff Cuyahoga County, Ohio

                                  Linda Singer
                                  MOTLEY RICE LLC
                                  401 9th St. NW, Suite 1001
                                  Washington, DC 20004
                                  (202) 386-9626 x5626
                                  (202) 386-9622 (Fax)
                                  lsinger@motleyrice.com

                                  Counsel for Plaintiff Summit County, Ohio

                                     3
 Case: 1:17-md-02804-DAP Doc #: 2612 Filed: 09/16/19 4 of 4. PageID #: 414430



                                      s/ Mark S. Cheffo
                                      Mark S. Cheffo
                                      Sheila L. Birnbaum
                                      Hayden A. Coleman
                                      DECHERT LLP
                                      Three Bryant Park
                                      1095 Avenue of the Americas
                                      New York, NY 10036
                                      Tel: (212) 698-3500
                                      Mark.Cheffo@dechert.com
                                      Sheila.Birnbaum@dechert.com
                                      Hayden.Coleman@dechert.com

                                      Attorneys for Purdue Pharma L.P.,
                                      Purdue Pharma Inc., and The Purdue Frederick
                                      Company



                16th day of _____________,
SO ORDERED this ____         September     2019.



   /s/Dan Aaron Polster
____________________________________________
Honorable Dan Aaron Polster




                                         4
